            Case 1:20-mc-91399-DJC Document 10 Filed 12/01/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )     M.B.D. Case No. 20-MC-91399
                                                )
CARL AUGUSTE,                                   )
        Defendant                               )

                     ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

                                        November ______
                                                   30   , 2020

       Upon consideration of the government’s motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.       The defendant was charged by complaint in United States v. Carl Auguste, 20-mj-

6193-MPK. The parties are engaged in preliminary discussions regarding the possible resolution

of this matter that might result in an agreed disposition and obviate the need for an indictment.

These discussions are, to an extent, dependent on an ongoing but as yet unfinished evaluation of

the defendant by a third party. The progress of that evaluation has, until recently, been hampered

by factors related to the ongoing public health crisis. The evaluation, which is critical to the

parties’ ability to determine whether a pre-indictment resolution is possible, remains incomplete.

The date on which an indictment or information must be filed was previously extended as part of

an omnibus order related to the lack of grand juries seated in the district, which applied to several

similarly-situated defendants (MBD Case No. 20-91142), and on one other occasion for the

reasons stated herein. Grand jury proceedings have resumed, albeit with limited availability. The

government indicates that it does not expect to request further extension of the time within which

it may indict or file an information.
            Case 1:20-mc-91399-DJC Document 10 Filed 12/01/20 Page 2 of 2




       2.       Such an agreement, in conjunction with a pre-indictment plea, may work to the

defendant’s benefit or assist the government’s ongoing investigation.

       3.       Accordingly, the Court hereby grants the government’s motion and ORDERS that,

pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)

of the Plan for Prompt Disposition of Criminal Cases, (1) the date on which an indictment or

information must be filed is continued to January 15, 2021; and (2) the period from November 27,

2020 through and including January 21, 2021 is excluded from the speedy trial clock and from the time

within which an indictment or information must be filed.


                                      __________________________________
                                      HONORABLE DENISE J. CASPER
                                      UNITED STATES DISTRICT JUDGE




                                                 2
